 VALMONT INDUSTRIES 309Valmont Industries, Inc. and United Steelworkers of America, AFLŒCIO, CLC. Case 16ŒCAŒ18814 April 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On June 22, 1998, Administrative Law Judge George Carson II issued the attached decision. The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions, and to adopt the recommended Order. We adopt the judge™s finding, inter alia, that the Re-spondent violated Section 8(a)(3) and (1) of the Act by issuing written corrective actions to employees Edgar Lewis and Michael Sharp for engaging in a brief conver-sation near Lewis™ work station, and by suspending and discharging Lewis for soliciting and talking to leadman Lonny Hutchison. Regarding the written corrective actions, the credited evidence shows that on July 28, 1997,2 at 8 a.m., Lewis and Sharp engaged in a conversation lasting between 60 and 90 seconds when Sharp came out of the maintenance shop to borrow a pen from Lewis in order to fill out a maintenance request form.  Foreman Sam Gregg, who with leadman Billy Dotson observed the conversation, commented to Dotson about ﬁwhat we are seeing.  Edgar and Michael™s being together,ﬂ and Gregg further admit-ted that he ﬁspeculatedﬂ that both Lewis and Sharp sup-ported the Union. Gregg reported to Manufacturing Manager Allen Abney that he had seen Lewis and Sharp talking for a few minutes.3  On August 1, Lewis was called to Gregg™s office where Gregg, Dotson, Abney and Human Resources Manager Roger Bower were also present.  Abney confronted Lewis with a litany of unsub-stantiated offenses in addition to talking to other employ-ees at his work station during working time, and then issued a written corrective action to Lewis.  When Lewis questioned the specific allegations and how he could be given a written counseling since he had not been warned for over 6 months, Abney responded that it was a recur-rence of conduct about which Lewis had been counseled the previous November, 8 months before.  Abney also informed Lewis that the corrective action constituted not only a written warning but also a final notice and that any further offense would result in termination.                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 All dates are in 1997. 3 Lewis had served as the Union™s election observer a year earlier.  The judge credited evidence showing that Abney was concerned that Lewis had continued to engage in soliciting after the October 1996 election and had informally spoken to Lewis in April or May concern-ing ﬁdisrupting employees . . . and soliciting,ﬂ some three or four months before the incidents here in question. On August 5, Sharp was called to his supervisor™s of-fice, where Human Resources Manager Bower issued a corrective action accusing Sharp of loafing and specify-ing that Sharp was observed leaving his assigned work station.  Sharp deduced that the referenced incident was when he borrowed Lewis™ pen, and proceeded to explain what had happened.  Bower issued the already-prepared warning to Sharp despite Sharp™s explanation. That same day Bower looked at the July 28 maintenance request submitted by Sharp, noted that the time on the request was 8 a.m., and reported that to Abney.  The following day, Abney requested written statements from Gregg and Dotson, and both reported that Lewis and Sharp were observed at 8:15 a.m.  The judge found that the Respon-dent attempted to create a paper trail designed to dis-credit Sharp™s explanation, instead of genuinely investi-gating the matter. Contrary to our dissenting colleague, we agree with the judge, for the reasons set forth by him, that the Respon-dent issued the warnings to Lewis and Sharp because the Respondent believed that they were engaged in union activity. The credited evidence established that the con-versation for which Lewis and Sharp were disciplined was work related and that the Respondent™s employees are permitted to engage in work-related conversations. The credited evidence further established that the Re-spondent suspected that the conversation was related to union activities, that the Respondent failed to conduct a meaningful investigation, and that other employees had not been similarly disciplined for similar alleged mis-conduct.  Under these circumstances, the judge™s finding that the warnings issued to Lewis and Sharp were moti-vated by the Respondent™s belief that they were engaged in union activity and that the Respondent failed to estab-lish that it would have issued these warnings in the ab-sence of their suspected union activity is well supported by the record. Similarly, we adopt the judge™s finding, for the reasons set forth by him, that the Respondent™s subsequent dis-charge of Lewis for allegedly violating its no-solicitation rule violated Section 8(a)(3) of the Act.  The credited evidence established that Lewis chanced upon Hutchison as Lewis was exiting a restroom, and that they momen-tarily stopped and engaged in a short conversation re-garding whether Hutchison had decided to sign an au-thorization card.  There is no dispute that Lewis was on break, and the evidence is also clear that Hutchison was, at the time of his brief encounter with Lewis, walking back from the breakroom looking for a coworker and thus not working.  Under these circumstances, we find 328 NLRB No. 41  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310that the judge was fully warranted in finding that the 
conversation between Lewis and Hutchison did not con-
stitute a violation of the Respondent™s no-solicitation 
rule; and the Respondent could not reasonably have be-
lieved that it did.  Since, as noted above, the likelihood of 
Lewis™ engaging in conversation about the Union had 
previously been the subject of management comment, we 

infer that the Respondent™s discharge of Lewis was mo-
tiviated by its hostility to what it believed were his 
prounion sentiments. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Valmont Industries, Inc., 
Brenham, Texas, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order. 
 MEMBER HURTGEN
, dissenting in part. 
Contrary to my colleagues, I would not find that the 
Respondent violated Section 
8(a)(3) and (1) by issuing 
warnings to employees Lewis and Sharp.  I would also 
not find that the Respondent 
violated Section 8(a)(3) and 
(1) by suspending and discharging Lewis.  In both re-

spects, the General Counsel did not establish a prima 
facie case. As recounted by the judge, Lewis and Sharp received 
warnings in August 1997.  The warnings were based on a 
worktime conversation between Lewis and Sharp, which 
conversation was observed by Foreman Gregg and 
Leadman Dotson.  Gregg and Dotson thought that Lewis 

and Sharp were engaged in a personal conversation.  It is 
undisputed that Respondent could discipline the employ-
ees for such conduct.  Further, even if Gregg and Dotson 
were wrong in their belief, that would not make the dis-
cipline unlawful under the Ac
t.  It would simply mean 
that the discipline was mistaken.
1 The judge and my colleagues nonetheless conclude 
that the discipline was discriminatory and therefore un-

lawful.  There is no evidence of animus to support this 
conclusion.  In an effort to establish animus, the judge 
relied upon the absence of a ﬁmeaningful investigationﬂ 

by Respondent.  However, the Act does not compel an 
employer to have a ﬁmeaningful investigationﬂ of sus-
pected misconduct.  The Act simply forbids discrimina-
tion against protected activity.  There is no showing that 
Respondent typically investigates alleged misconduct 
and yet failed to investigate the alleged misconduct of 

Lewis and Sharp. 
My colleagues also suggest th
at there is animus to be 
found in Gregg™s ﬁspeculation,
ﬂ at the time of the above 
incidents, that Lewis and Sharp supported the Union.  
The assertion has no merit. 
 There is no evidence that 
                                                          
                                                           
1 This is not a case where an employer mistakenly believes that mis-
conduct occurred in the context of protected activity (e.g,. a strike).  In 
such a case, the mistaken belief is no defense.  See 
NLRB v. Burnup & 
Sims, 379 U.S. 21 (1964). 
Gregg mentioned his ﬁspeculationﬂ to Dotson.  Nor is 
there evidence that Gregg™s 
speculation meant that he 
(Gregg) was hostile to such union activity.  Further, the 

evidence does not establish th
at Gregg reported the inci-
dent because of his speculation.  Indeed, there is no evi-
dence that his report even mentioned his speculation. 
The allegation concerning the discharge of Lewis is 
even more clearly nonmeritorious.  Lewis was in fact 

soliciting an employee (Hutchinson) while the latter was 
on working time.  Thus, there was no ﬁmistakeﬂ on the 
part of Respondent.
2 Further, Respondent™s valid rule clearly forbade 
Lewis™ activity.
3 Thus, Respondent™s discharge of Lewis 
for that activity was not unlawful. 
 Robert G.Levy II, Esq., 
for the General Counsel. 
Roger J. Miller, Esq., 
for the Respondent
. Douglas P. Fennell, 
for the Charging Party
. DECISION STATEMENT OF THE 
CASE GEORGE CARSON 
II, Administrative Law Judge. This case 
was tried in Brenham, Texas, on February 11 and 12, 1998. The 
charge was filed August 5, 1997,
1 and was amended on August 15, 22, and 27. The complaint issued on October 30. The com-
plaint alleges that Respondent vi
olated Section 8(a)(1) of the 
National Labor Relations Act by 
engaging in surveillance of 
employees™ union activities and vi
olated Section 8(a)(3) of the 
Act by issuing warnings to four employees and by suspending 
and discharging one employee becau
se of their protected activi-
ties.2 Respondent™s answer denies any violation of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
 FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, Valmont Industries, Inc., a corporation, is 
engaged in the manufacture of steel poles at its facility in Bren-
ham, Texas, from which it annua
lly sells and ships products 
valued in excess of $50,000 directly to points located outside 
the State of Texas. The Respondent admits, and I conclude and 
find, that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
The Respondent admits, and I co
nclude and find, that United 
Steelworkers of America, AFLŒCIO, CLC, the Union, is a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
 2 My colleagues say that Hutchinson
 ﬁwas not working.ﬂ The issue, 
however, is whether he was on working ti
me. As to that issue, it is clear 
that his break was over. 
3 The Respondent™s rule states: ﬁS
olicitation by employees on their 
working time or 
on the working time of any employee solicited is pro-hibited.ﬂ
 [Emphasis added.] 
1 All dates are 1997 unless otherwise indicated. 
2 An allegation that Respondent created the impression of surveil-
lance was withdrawn at the conclusion of  the General Counsel™s case. 
 VALMONT INDUSTRIES 311II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Union engaged in an uns
uccessful organizational cam-
paign among Respondent™s employees in 1996, losing a Board-
conducted election. The Union again engaged in organizational 
activity among Respondent™s em
ployees in 1997. The unfair 
labor practices alleged in the complaint occurred prior to the 
filing, on September 4, of the petition for an election in connec-
tion with this campaign.
3 Following the Union™s 1996 organizational campaign, in 
February 1997, Respondent published 
a rule relating to solicita-
tion and distribution. Roger Ca
ldwell, Respondent™s general 
manager, explained that the rule was published ﬁbecause we 
needed to have control of solicitation on the property for all 
sorts of purposes.ﬂ He acknowledged that organizational activ-
ity was one of those purposes. Th
e published rule reads as fol-
lows:  Distribution of literature during the working time of any em-
ployee involved is prohibited. Working time does not include 
breaks or meal times. Distribution 
of literature is also prohib-
ited in working areas. 
 Solicitation by employees on their working time or on the 

working time of any employee solicited is prohibited. 
 Notwithstanding the clear wording of the foregoing no-
solicitation rule, the record reveals confusion on the part of 
Respondent™s management regard
ing what the rule prohibits. 
Human Resources Manager Roge
r Bower testified that Re-
spondent did not permit solicitation in a working area on 
noworking time, ﬁsolicitation can
not be in a working area.ﬂ 
Respondent enforces plant rules pursuant to a policy set out 
in its corrective action guidelines. The guidelines provide for 
progressive discipline in the form of a verbal reprimand, writ-
ten reprimand, final notice, and termination. A written record is 
made of verbal reprimands i
ssued pursuant to Respondent™s 
corrective action guidelines. The guidelines provide examples 
of conduct that may result in 
discipline. Those examples in-
clude the offense of ﬁsoliciting . . . for any purpose on company 
property except for charities authorized by the company.ﬂ The 
complaint does not allege the pr
omulgation of this rule as a violation of the Act. 
B. The Warnings of Lewis and Sharp 
1. Facts Union representatives had stay
ed in touch with employees 
who had supported the Union™s 1996 campaign. In July, Union 
Representative Douglas Fennell
 met with these employees, 
including Edgar Lewis who had served as an observer for the 
Union at the 1996 election, in preparation for a 1997 organiza-
tional campaign. That organi
zational campaign began on 
Thursday, July 31. 
On Monday, July 28, employee 
Michael Sharp, a material handler in the shipping department, took a malfunctioning 

straddle loader to the mainte
nance shop for repair. Respon-
dent™s manufacturing facility in
cludes four large buildings. The 
maintenance shop is located at the end of the building that con-
                                                          
                                                           
3 The election in Case 16ŒRCŒ9969, in which a majority of the valid 
votes counted were cast against representation, was held was held on 
October 15. The certification of 
results issued on December 31. 
tains the large pole and small 
pole departments. Upon arriving 
at the maintenance shop, Sharp discovered that he did not have 
a pen or pencil with which to complete the maintenance request 
form. He therefore proceeded in
to the building, walked down 
the aisle to the large pole depa
rtment where his friend Edgar 
Lewis worked, and requested to 
borrow a pen. Lewis, not real-
izing that he had a pen in his 
pocket, walked to his workbox, 
which was at the front of the long pole upon which he was 
working, to obtain a pen. Upon arriving at his workbox, he 
discovered that he had a pen in 
his pocket and gave it to Sharp. Sharp completed the maintenance request form, gave the pen 
back to Lewis, and returned to the maintenance shop where he 
turned in the maintenance request. On the line designated ﬁsig-
nature, date, time,ﬂ Sharp wrot
e his name, 7Œ28Œ97, and 8 a.m. 
The foregoing transaction was observed by Foreman Sam 
Gregg and Leadman Billy Dotson,
 both of whom deny seeing 
Lewis hand anything to Sharp. The conversation between 

Lewis and Sharp lasted no more 
than a minute and a half. As 
Gregg was observing Lewis and 
Sharp, he commented to 
Leadman Dotson ﬁ[a]bout what we were seeing. Our conversa-
tion was about Edgar [Lewis] a
nd Michael Sharp™s being to-
gether.ﬂ Gregg admitted that he ﬁspeculatedﬂ that both Lewis 
and Sharp supported the Union. Gregg did not seek to curtail 
the conversation or ascertain the 
subject of the conversation. He 
told Manufacturing Manager Allen Abney that he had seen 
Lewis and Sharp talking for ﬁa few minutes.ﬂ 
Although Gregg reported to Abney that the conversation 
lasted ﬁa few minutes,ﬂ he testified that it lasted between 3 and 
5 minutes. I find, consistent w
ith the credible testimony of 
Lewis, that the conversation t
ook between a minute and a min-
ute and a half. Gregg did not t
ime the conversation and did not 
testify that he looked at his watch. Dotson observed Sharp 
when he entered the building and walked to where Lewis was 
working, a distance of over 100 feet.4 Dotson estimated that 
Lewis and Sharp talked together for about 30 seconds, at which 
time he testified that they noticed
 him and moved to the front of 
the pole. Although Dotson first testified that they talked for 
about 4 minutes, he then testifie
d that ﬁthe whole thing [took] 
four minutes.ﬂ Dotson, like Gregg,
 did not look at his watch. I 

find that ﬁthe whole thingﬂ began when Dotson first saw Sharp 
and ended when Sharp returned to the maintenance shop. This 
is consistent with the credible testimony of Lewis that he and 
Sharp were together for between a minute and a minute and a 
half. Neither Gregg nor Dotson timed the conversation. Their 
interest was, as Gregg testified, in Lewis and Sharp ﬁbeing 
together.ﬂ 
On August 1, Lewis was called 
to Foreman Gregg™s office. 
There he was confronted by Gregg, Human Resources Manager 
Roger Bower, and Manufacturing Manager Abney. Leadman 
Dotson was also present. Abney, reading from a corrective 
action form, told Lewis that he had been wasting companytime 
by not returning from break on tim
e, talking to other employees 
at his workstation during working time, leaving his work-

station, and distracting other 
employees. Lewis, responding to 
the accusations in the order in which Abney had presented 
them, noted that Leadman Dotson had, the previous Tuesday, 
cautioned all of the employees in th
e department to be sure that they got back from break on time. There is no evidence that 
 4 I credit Sharp™s testimony that he came from the maintenance shop. 
Dotson™s testimony that Sharp came 
from a different direction was not 
corroborated by Gregg. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312Lewis had returned late from break. Regarding speaking to 
others at his workstation, Le
wis asked how he could control 
other people, and Abney told him to
 tell them to come back on 
break. Lewis questioned how he could be given a written coun-
seling since he had not been warned for over 6 months. Abney 
responded that it was a recurrence of conduct about which 
Lewis had been counseled prev
iously, on November 27, 1996. 
Lewis then asked how he could be accused of loafing when his 
percentage, presumably referring to his production figure, was 
higher than the majority of thos
e performing similar tasks. Ab-ney did not directly respond. In
stead, he repeated that Lewis 
had been leaving his workstation 
to talk to other employees and 
talking with employees who came to his workstation. There is 

no evidence that Lewis left his workstation. Bower informed 
Lewis that the corrective action constituted not only a written 
warning but also a final notice 
and that any further offense 
would result in termination. 
Although Abney testified that he questioned Lewis as to 
whether he had a conversation with Sharp at his workstation, I 
do not credit that testimony. Lewis credibly denied that Sharp™s 
name was mentioned. I also do not credit Abney™s uncorrobo-
rated testimony that Lewis ack
nowledged having a conversa-
tion with Sharp. Bower does not corroborate this, stating that 
Lewis neither confirmed nor denied having a conversation. The 
corrective action form from which Abney was reading makes 
no mention of Sharp or a conversation allegedly lasting an ex-
cessive amount of time on July 28.
 It is undisputed that Abney did not ask Lewis whether the conversation in which he had 
engaged was wo
rk related. Manufacturing Manager Abney testified that the corrective 
action issued to Lewis was prom
pted by Gregg™s verbal report 
that Lewis and Sharp talked together for ﬁa few minutes,ﬂ and 

that, when they noticed that they were being observed, they 
walked to the opposite end of the pole. Abney did not specifi-
cally question Gregg regarding th
e length of the conversation. 
The corrective action does not mention this incident and in-
cludes matters unrelated to any conduct observed on July 28. 
Abney consulted with Bower a
nd decided upon a final written 
notice since he had previously 
counseled with Lewis regarding ﬁdisrupting employees while they [were] working and solicit-
ing.ﬂ Abney spoke informally with Lewis some three or four 
months before August with regard 
to soliciting, but he made no 
record of that conversation. 
On August 5, Sharp was called to the office of his supervi-
sor, David Wunderlich. Glen Rimer, Wunderlich™s superior, and Human Resources Manager Bower were also present. 
Bower began reading from a corrective action designated as a 
written warning, stating that Sharp had been observed leaving 
his assigned workstation. Sharp asked who accused him of this, 
and Bower did not reply. Sharp stated that he thought it was 
Dotson because he recalled seeing Dotson nearby on the morn-
ing he borrowed the pen from Lewis. Sharp explained to Bower 
that he had taken a straddle loader to maintenance and had gone 
to Lewis to borrow a pen. He told Bower to talk to his leadman, 
Fritz Cole, to confirm this, statin
g that he had given a copy of 
the maintenance request to Cole after he submitted it. Without 
further investigation, Bower issued the written warning to 
Sharp. Shortly after Bower issued the warning, he went to look at 
the maintenance request to whic
h Sharp had referred. He noted 
that the time on the request wa
s 8 a.m. Although Bower testi-
fied that he spoke with Gregg and Dotson regarding this inci-
dent, neither of them corroborate 
this testimony. On August 6, 
the day after Bower looked at the maintenance request, and 

almost a week after Lewis was warned, Gregg was asked by 
Abney to write a statement regarding the incident. That report 
places the time of the incident at 8:15 a.m., after the time 
shown on the maintenance request. 
Gregg testified that Dotson informed him that Abney also 
had asked him to prepare a statement. I do not credit the testi-
mony of Dotson that he prepared
 a statement on his own, that 
he did so the day of the incident, and that he gave it to his su-
pervisor, Gregg, that same day. Gregg did not testify to receiv-
ing any such written statement, and, prior to warning Lewis, 
Abney testified only to receiving an oral report from Gregg, a 
report given in Dotson™s presence. In view of the foregoing, I 
find that Bower, on August 5, reported to Abney that Sharp 
had, on July 28, submitted a maintenance request reflecting the 
time of 8 a.m. Abney, on August
 6, requested statements from 
Gregg and Dotson. 
The statements of Gregg and Dotson both report that Lewis 
and Sharp were observed ﬁat 8:15 
a.m.ﬂ I give no weight to the 
time recorded upon these statem
ents that Abney obtained. 
Gregg initially testified that 
the conversation he observed was 
ﬁin the morning sometime,ﬂ that 
he did not remember the time. He did not testify to looking at 
his watch when observing Lewis 
and Sharp. Dotson initially testified that the conversation oc-
curred between 8 and 9 a.m., ﬁI don™t know the exact time.ﬂ He 
was unable credibly to make hi
s admission that he did not look 
at his watch compatible with his statement placing the time of 
the conversation at 8:15 a.m. Respondent did not rely upon 
these statements when issuing the warnings to Lewis and 
Sharp. Abney did not obtain th
e statements until more than a 
week after the incident and after both warnings had been is-
sued. 
Bower, when questioned regarding why he had proceeded to 
issue the warning to Sharp in view of Sharp™s explanation that 
the conversation with Lewis was work related, testified that 
ﬁ[d]ue to the length of the conversation, I think there still would 
have been some issues.ﬂ Bower wa
s then asked, if that were the 
case, why he bothered to check out the maintenance request to 

determine whether Sharp needed a writing instrument. Bower responded, ﬁit was a good thing to make sure that we checked 
that out as best as we could.ﬂ 
Gregg confirmed that employees 
are permitted to engage in 
nonwork-related conversations so
 long as they are not too 
lengthy. He stated that he would not have reported the conver-
sation if it had only lasted a minut
e. He did not, at any time, ask 
either Lewis or Sharp about the 
subject of their conversation. 
Roger Caldwell, Respondent™s general manager, acknowl-
edged that employees are permi
tted to have work-related con-
versations. Human Relations Manager Bower testified that 
employees, during working time, 
may also engage in nonwork-
related conversations and that 
ﬁit would be unreasonable to 
suggest that . . . [employees are] not going [to] sit there some-

time and talk about . . . the w
eather.ﬂ According to Bower, 
nonwork-related conversations are permitted, ﬁas long as . . . 
it™s not a disruption.ﬂ Respondent™s records, prior to 
August, reveal no warning to 
any employee for engaging in a work-related conversation. The 
only employee warned for engagi
ng in conversations unrelated 
to work was Rosie McGuire. Mc
Guire had, on February 13, 
received a verbal warning for being absent from her work-
station on February 3, when she was making coffee in the buff-
 VALMONT INDUSTRIES 313ing station, and on February 13, when she was on her way to 
the coffee machine with a coffee filter. Thereafter, despite the 
verbal warning, she was not again warned until March 26, de-
spite being counseled on February 18 and failing to follow 
directions to clean up on March 18, when she engaged in two separate conversations with two 
different employees instead of 
cleaning up. On March 26 she 
was issued a written warning 
after she had, on March 19, again 
failed to follow directions to 
clean up and, instead, engaged in two conversations, one at 
7:40 and another at 12. Although not appearing in the record, 
there is reference to a final 
warning on May 30 in the document 
terminating McGuire™s employment. McGuire was terminated 

on June 9 after she was, on June 
6, observed talking for several minutes on a cellular telephone in the buffing room. 
The corrective action issued to
 Lewis does not have a check 
mark in any block reflecting th
e category of his offense. The 
corrective action issued to Sharp reflects his offense as loafing. 
Prior to August, two employees, in addition to McGuire, had 
been warned for loafing, but in each instance, the loafing was 
coupled with another offense. 
On February 28, Dwight Hender-
son was issued a written warning for loafing and insubordina-
tion after he had, during the week of February 13, ceased work-
ing and cleaned up at 2:30, some
 20 minutes ahead of time. No 
warning was issued at that time
. During the week of February 
18, Henderson failed to get a cr
ane and put a pole on rollers as 
his leadman had twice requested. The warning issued on Febru-
ary 28 cites both offenses. On July 14, Calvin Wernecke was 
verbally warned for loafing and low quality work. The correc-
tive action reflects that Wernec
ke needed continuous direction 
and failed to ﬁget withﬂ the leadman for work. 
Subsequent to the warnings issued to Lewis and Sharp, two 
other employees were warned for loafing. On August 29, Bry-

ant Nelson was warned for loafing on August 14 after he had 
been observed avoiding work throughout the day, including 
sitting at a picnic table for 10 minutes. On that occasion, he was 
approached by a leadman. On 
September 18, William Reichardt 
was warned after he insubordinate
ly told his leadman that he 
would not clean up on September 
17. That corrective action 
also reports that Reichardt 
was observed, on September 16, 
being out of his work area. When approached by his leadman 
and asked what he was doing,
 Reichardt responded ﬁkilling 
time.ﬂ
 2. Analysis and concluding findings
 In applying the analytical framework of 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), to the foregoing facts, I find that Respondent was aware that Lewis 
was engaged in organizational activ
ity on behalf of the Union. I 
am mindful that there is no direct evidence that Respondent 
was aware that the Union had begun its 1997 organizational 
campaign on the day before Lewi
s was issued a final notice. 
Such a finding is unnecessary to my decision. Lewis had served 
as a union observer at the electio
n in 1996. Despite the absence 
of a current active organizational campaign prior to July 31, 
Manufacturing Manager Abney wa
s concerned that Lewis had 
continued to engage in soliciting after the 1996 campaign con-

cluded. Indeed, he informally spoke with him concerning ﬁdis-
rupting employees .  .  . and so
licitingﬂ some three or four 
months before August 1. On 
July 28, Gregg commented to 
Dotson ﬁ[a]bout what we were seeing. Our conversation was 
about Edgar [Lewis] and Michae
l Sharp™s being together.ﬂ 
I further find that Respondent was aware that Sharp sup-ported the Union. Even though it is uncontraverted that Lewis 
actively supported the Union and served as a union observer at 
the 1996 election, Foreman Gregg testified that he only ﬁspecu-
latedﬂ that Lewis supported the Un
ion. In view of this, his fur-
ther testimony that he ﬁspecula
tedﬂ that Sharp also supported 
the Union, confirms Respondent™s knowledge of the union 
sympathies of both employees. This conclusion is confirmed by 
Gregg™s commenting upon seeing Lewis and Sharp ﬁbeing 
together.ﬂ Despite Gregg™s curios
ity about this transaction, he 
did not ask either Lewis or Sharp about this conversation that 

occurred in the department 
over which he was foreman. 
Although the record does not establish an independent viola-
tion of Section 8(a)(1) of the 
Act, animus towards employee 
union activity is revealed by Re
spondent™s disparate treatment 
of Lewis and Sharp as well as by its prohibition of solicitation 
on nonworking time in working areas in derogation of em-
ployee Section 7 rights. 
The final step of the 
Wright Line
 analysis requires a determi-
nation of whether Respondent™s an
imus was a motivating factor 
in its decision to warn the empl
oyees. A respondent™s discrimi-
natory motivation may be estab
lished by various factors, in-
cluding ﬁ[e]vidence of suspicious 
timing, false re
asons given in 
defense[,] and the failure to adequately investigate alleged mis-
conduct . . . .ﬂ 
The 3E Co.
, 322 NLRB 1058, 1062 (1997). Al-
though the timing of the warning is suspicious, the record does 
not establish that Respondent was aware that the Union had 
begun its organizational campaign.
 Thus, I make no inference 
from the timing of the warning administered to Lewis 4 days 
after the alleged offense and to Sharp over a week after the 
alleged offense. In examining the corrective action issued to 
Lewis, I note that it accuses Lewis of returning late from breaks 
and leaving his work area, conduct in which he was not shown 
to have engaged and which was 
not a basis for the issuance of 
the warning. At the hearing, it
 was established that the only 
basis for the warning was the conversation at his workstation 
when he was approached by Sharp. Respondent prepared the 

warning and administered it to
 Lewis without giving him any 
opportunity to explain his conduct. Indeed, even when the 
warning was administered to him,
 he was not advised that he 
had allegedly talked for too long
 with Sharp. It is undisputed 
that employees are permitted to engage in work-related conver-

sations. I note that employee 
Nelson and employee Reichardt, 
both of whom were warned afte
r Lewis and Sharp, were ap-
proached by a leadman and foreman respectively when they 
appeared to be loafing. In the instant case, Gregg did not seek 
to discover why Sharp was present in his department or what 
Sharp and Lewis were talking 
about. His conversation with 
Dotson regarding Lewis and Sharp ﬁbeing togetherﬂ and his 

admission that he ﬁspeculatedﬂ that both supported the Union 
suggest that he erroneously 
assumed the conversation was un-
ion related rather than work re
lated. The conversation in which 
Lewis and Sharp engaged was wo
rk related. Their mutually 
corroborative testimony establishe
s that Sharp asked to borrow 
a pen. In response to this reque
st, Lewis went to his workbox. 
This movement, which Dotson ch
aracterized as moving away 
from him, accounts for the failure of Gregg and Dotson to have 
observed Lewis hand Sharp a pen. Respondent™s employees are 
permitted to engage in work-related conversations. Respondent 

never asked Lewis about the subj
ect of his conversation with 
Sharp. Thus, Respondent had no basis for assuming that the 
conversation was not work related. ﬁThe failure to conduct a 
meaningful investigation or to give the employee an opportu-
nity to explain has been regard
ed as an important indicia of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314discriminatory intent.ﬂ 
K & M Electronics
, 283 NLRB 279, 291 fn. 45 (1987). I find that the General Counsel has established a 
prima facia case that Lewis was warned because of his support 
for, and activity on be
half of, the Union. 
Unlike Lewis, Sharp was not charged with a litany of of-
fenses. Although the form designates his offense as loafing, the 

written narrative refers to Sharp leaving his workstation. Even 
though Bower refused to tell Sharp the name of the individual 
who had informed him of Sharp™s alleged offense, Sharp was 
able to deduce that Bower was referring to the occasion when 
he had borrowed a pen from Lewis. Sharp explained what had happened. Bower, who had alread
y prepared the warning, ad-
ministered it despite this e
xplanation. Bower had conducted no 
investigation prior to his meeting with Sharp. It was only when 

he warned Sharp that Bower learned that Sharp had submitted a 
maintenance request and, therefore, had not improperly left his 
workstation without authorization. Upon discovering that the maintenance request bore the time of 8 a.m., Respondent at-
tempted to justify the disciplinary action it had already taken 
by, for the first time, obtaining written statements from Gregg 
and Dotson. Even if I were to accept the representation on the 
statements of Gregg and Dotson that they observed Lewis and 
Sharp at 8:15, any semblance of
 an investigation would have 
dictated speaking again with Sharp. The maintenance request 
form does not specifically designate that the time recorded is 
the time of submission. Thus, Bower needed to confirm from 
Sharp that 8 a.m. reflected an actual rather than approximate 
time and that the time recorded was when Sharp turned in the 
maintenance request rather than some other time, such as when 
he left his workstation in order to submit the request. Respon-
dent did not do so. Sharp engaged in a work-related conversa-
tion when he borrowed a pen from Lewis in order to complete 
the maintenance request. Respondent did not seek to ascertain 
the subject of the conversation or
 the reason that Sharp was in the large pole department. When Sharp gave a rational explana-
tion for his presence, Respondent, instead of genuinely investi-
gating the matter, created a paper trail that purportedly discred-
ited Sharp™s explanation. I find that the General Counsel has 
established a prima facia case 
that Respondent™s warning of Sharp was motivated by its belief that he, with Lewis, was en-

gaged in union activity. 
Respondent has not established that either Lewis or Sharp 
would have been warned in the absence of their support for the 
Union. Employees are permitted to engage in work-related 
conversations. There is no eviden
ce that any employee has ever 
been warned for loafing when engaging in a work-related con-
versation. Respondent had no evid
ence that Lewis, who did not 
leave his work area, and Sharp had engaged in a nonwork-
related conversation. Respondent™s
 brief characterizes the con-
versation as not work related, 
but the brief also acknowledges 
that Respondent never inquire
d ﬁand still does not know the 
content of the conversation.ﬂ If, as Bower asserted on cross-
examination, there would still 
have been ﬁissuesﬂ due to the 
purported length of the conversati
on, an impartial investigation would have dictated speaking with Lewis and Sharp as well as 
Gregg and Dotson regarding the length of the conversation. The 
statement obtained from Dotson does not reflect the length of 
the conversation. Gregg™s statem
ent, although stating that the 
conversation lasted ﬁa few minute
s,ﬂ thereafter es
timates it at from 3 to 5 minutes. The absence of any precision regarding the 
length of the conversation confirms that Respondent™s purpose 
in obtaining the statements was to refute Sharp™s claim that the 
conversation was work related by purportedly establishing that 
it occurred after he submitted the maintenance request. Con-
trary to Respondent™s contentions
, the credible evidence does 
not establish that the conversation occurred after submission of 
the maintenance request. Al
though the postdiscipline state-
ments from Gregg and Dotson, over a week after the incident, 
report the incident as occurring at 8:15, neither claims to have 
noted the time as the conversati
on was occurring. At the hear-
ing, Gregg was unable to indepe
ndently place the time, other 
than ﬁin the morning,ﬂ and Dots
on™s attempt to support the time 
he recorded on his statement was 
not credible. I fi
nd, consistent with the credible testimony of Lewis and Sharp, that they were 
engaged in a work-related conv
ersation. Respondent has not 
rebutted General Counsel™s prima
 facia case that Lewis and 
Sharp would have been warned in the absence of their actual, or 
ﬁspeculated,ﬂ support for the Union.
 The record establishes, and 
I find, that Respondent warned
 Lewis and Sharp because of 
their union activity in violation of Section 8(a)(3) of the Act. 
Even if I were to assume that
 Lewis and Sharp engaged in a 
nonwork-related conversation on July 28, I would still find that 
Respondent violated the Act. Le
wis was not out of his work 
area, thus he was not distracting other employees, he was being 
distracted. There is no evidence of any employee being warned 
for engaging in conversation after being approached by another 
employee. There is no evidence that the employees whom 
McGuire approached when she was warned for loafing were 
warned for responding to her. So far as the record shows, this 
was the first instance of Sharp being out of his work area. The 
warnings issued to employees pr
ior to August reveal that disci-
pline was not imposed for a si
ngle offense. Employees who 
received discipline engaged in multiple offenses. McGuire was 
loafing on three separate occasi
ons after her verbal corrective 
action before a written corrective action was issued. Henderson, 

in addition to loafing, was insubordinate, and Wernecke was 
not producing quality work. Sharp, who Gregg ﬁspeculatedﬂ 

supported the Union, was issued a written warning on the first 

occasion that he allegedly loafed.
5 C. The Warning of Niemeyer 
1. Facts In August, employee Grady Niemeyer worked as a fitter in 
the small parts department located in building 2151 on the night 
shift, from 11 p.m. until 7 a.m. On the morning of August 19, 
after the night shift ended, Niemeyer hurried outside and dis-
tributed union leaflets to his fellow employees as they were 
leaving building 2151. When all of the employees appeared to 
have left, Niemeyer reentered the building in order to retrieve a 
cooler that he had brought to wo
rk. As he entered the building, he encountered Johnny Scurry, an employee on his shift, who 
was standing just inside the building entranceway near the 
timeclock and bulletin board. Niem
eyer did not notice whether 
Scurry was clocking out or reading the bulletin board. As he 

passed him he handed 
him a leaflet. This transaction was ob-
served by Foreman Sam Forman, who was at a desk that is also 

located in that area, further inside the building than the time-
clock. Forman was not working.
 Forman testified that, after 
observing Niemeyer outside, he proceeded to update his fore-

man™s report, and ﬁa few moment
s after that,ﬂ he noticed Nie-
                                                          
 5 Sharp had previously 
received a verbal warning. That warning is not involved in this proceeding, a
nd the record does not reflect the offense Sharp committed. 
 VALMONT INDUSTRIES 315meyer hand Scurry a leaflet. Thus, Foreman, having finished 
updating the report, was simply
 observing what was occurring 
in the entranceway. Forman told Niemeyer that he could not 

hand out leaflets ﬁbecause anywhere inside the building is a 
work area.ﬂ Forman testified that he told Niemeyer that he 
could not hand out leaflets ﬁon the shop floor.ﬂ This variance in testimony is immaterial in view of Foreman™s contention that 
the building entranceway next to the bulletin board and time-
clock constituted part of the shop
 floor. Niemeyer stated that he 
did not know there was anything wrong with what he was do-
ing, but he would do it outside the building from then on. On 
August 22, near the end of the 
shift, Niemeyer was called to 
Forman™s office where Forman and Bower were present. He 
was issued an official verbal corrective action. Bower stated to 
him that he could not distribute literature in a work area. Nie-
meyer stated that he did not think he was doing anything 
wrong, that he had not been in a work area. 
Respondent™s corrective action guid
elines state that, prior to 
a verbal warning being issued pursuant to those guidelines, 
ﬁ[n]ormally a discussion shall take place.ﬂ There is no evidence 
that Niemeyer had previously 
engaged in similar conduct, nor is there any evidence that he had previously been verbally 
counseled. 
The doorway to building 2152, at which the foregoing oc-
curred, opens into an area approx
imately 15 feet 
long and 8 feet 
wide. As a person comes into the building, there is a timeclock 
on the right wall some 5 or 6 feet inside the door, then a bulle-
tin board, and, beyond the bulletin board, a desk used by fore-
men. On the left wall there was a vending machine. The vend-
ing machine in the entrancewa
y was for the convenience of 
employees, so that, without going
 to the breakroom, they could 
ﬁget something to drink and come back to work.ﬂ 
According to General Manager 
Roger Caldwell, ﬁWork areas 
are everything except break areas, lunch rooms, and outside the 
wall of the plant.ﬂ 
2. Analysis and concluding findings 
A respondent™s prohibition against distribution of literature 
in working areas is presumptively valid. The issue in this case 
is the definition of working area
. As the foregoing facts reveal, 
resolution of this issue is dependent upon a determination of 
whether the entranceway was a work area. It is clear that it was 
not a production area. Employees who were coming to or leav-
ing work would be in the entranceway before clocking in and 
after clocking out. Distribution of
 union literature at timeclocks 
is protected except when the timeclock is in a working area. 
Compare 
Nashville Plastic Products
, 313 NLRB 462, 466 
(1993), and 
Thermo Electric Co., Inc.
, 222 NLRB 358 fn. 2 
(1976). I find no basis for any claim that the entranceway con-
stituted a work area. Although Forman was unwilling to charac-
terize employees who stopped work
 to use the vending machine 
as being on break, it is obvious that they would not actually be 
working when operating the vend
ing machine. Thus, I find it difficult to characterize the area immediately adjacent to the 

vending machine as a work area. The record does not establish 
the reason that a desk utilized by foremen was placed in the 
entranceway, on the same side as the timeclock and bulletin 
board and opposite the vending machine. Although a computer 
is on the desk, Respondent did not establish how often, or for 
what purpose, the desk and computer are used. There is no 
evidence that they were used by employees. At the time he 
observed Niemeyer, Forman was not working. When an area is 
used both for work and nonwork act
ivities, it is 
incumbent upon 
a respondent to clearly convey to
 employees what is and is not 
a working area. Any ambiguity is properly resolved against the 

party creating the ambiguity. 
Laidlaw Transit, Inc.
, 315 NLRB 79, 84 (1994). 
Thus, I find that Respondent viol
ated Section 8(a)(3) of the 
Act by disciplining Niemeyer 
for distributing literature on 
nonworking time, after his shift 
ended, in a nonworking area, 
the entranceway in which the timeclock was located. 
D. The Discharge of Lewis and
 the Warning of Fontenot 
1. Facts The Respondent provides its day-shift employees with a 
morning break, a lunch break, and an afternoon break that be-
gins at 1:30. At 1:30 on August 
12, Lewis went on break. As he 
was emerging from the restroom
, onto the aisle separating the 
small pole and large pole depart
ments, he encountered Lead-
man Lonny Hutchison. Leadmen were included in the unit and 
voted in the election. Lewis had, at Hutchison™s request, previ-
ously given him a union authorization card, but Hutchison had 

not returned a signed card to Lewis. Lewis stopped and ad-
dressed Hutchison, stating, ﬁI 
guess you decided not to sign a 
card.ﬂ Hutchison also stopped momentarily and replied that he 
had not made up his mind whic
h way he was going. Lewis 
asked him to let him know when he did. Hutchison said, 
ﬁOkay.ﬂ They then proceed
ed in opposite directions. 
Ten minutes prior to the end of each shift at Respondent™s 
plant, a horn sounds which signals the beginning of time for 
clean up. On August 11, Leadman Allen Ray noticed some 
scrap material in the area where saw operator Laura Fontenot 
worked. He asked Fontenot about it, and Fontenot advised him 
that the material had been left
 there by Leadman Hutchison, 
who had trained her to operate 
the saw. Although the material 
was referred to as scrap, it is sometimes used by employees; 
thus, Fontenot did not dispose of something that was not hers to 
dispose of. Ray asked her to ge
t with Hutchison to have him 
take care of the scrap. On A
ugust 12, Fontenot cleaned up after 
the horn sounded. As she was waiting to leave, she confirmed 
that Ray wanted her to speak with Hutchison regarding the 
scrap. Thereafter, she went to the small pole department where 
she encountered Hutchison standi
ng with some papers in his hand. She asked Hutchison if he 
wanted the scrap, and he re-
plied that he did, stating that
 ﬁsome guysﬂ wanted to make 
toolboxes out of it. He stated that he would e-mail Ray to ad-
vise him of his desire to keep the scrap. As Fontenot and 
Hutchison were talking, they were walking toward the aisle that 
separates the small pole and the 
long pole departments. As they 
reached the aisle, immediately after Hutchison stated that he 

would send an e-mail to Ray, F
ontenot asked him if he had 
signed a union card. He responded, ﬁNo.ﬂ Fontenot said, 
ﬁGreat,ﬂ and returned to the timeclock. 
Hutchison verbally reported th
e above two incidents to Ab-
ney within a day or two after A
ugust 12. He testified that he 
told Abney that he had problems 
with what he considered har-

assment by Lewis and Fontenot, ﬁcontinual repetitive use of 
trying to get me to sign the union card.ﬂ Hutchison did not 
specify what he was doing when
 Lewis and Fontenot were 
speaking to him. He reported that both had come into his work 
area and asked if he had signed a union card. 
Abney testified that Hutchison 
told him that both Lewis and 
Fontenot came into his work 
area and asked him if he had 
signed a union card. He initially 
testified that Hutchison re-
ferred to disruption of employee
s in the department, but upon 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316cross-examination acknowledged that the only person that 
Hutchison identified as being affected was himself. 
Abney requested that Hutchison 
prepare a statement, and he 
did so. The statement that Hutchison prepared states, in perti-
nent part, as follows: 
 On Tuesday (August 12) I was walking back from the 
break room that is located outside of Small Pole. As I 
reached the Small Pole press, Edgar Lewis stopped me and 
asked if I had made a decision on signing the card in sup-
port of the Union. . . . The tim
e period that this took place 
was approx. 1:25 to 1:35 p.m. (1325 to 1335). To my 

knowledge this took place after 
break, but I am not certain. 
On Friday (August 15) Laura Fontenot came into 
Small Pole around 2:45 p.m. .  .  . She said that she had 
told someone from Small Parts that she needed to ask me 
about some metal that had been cut. In actuality, she came 
down to Small Pole to ask me to sign for the Union. I told 
Laura no. She then asked why not and I proceeded to tell 
her that it™s (Union) not needed here. 
 . . . 
She said to sign 
the card and then when it came time to vote all that I had 
to do was vote no, if that is how I felt. 
In conclusion, I would like to state that these occur-
rences did not bother me pe
rsonally. However, my con-
cern is for the new employees that feel intimidated . . . . 
 Abney decided to discipline bot
h Lewis and Fontenot on the 
basis of Hutchison™s report. He
 conducted no further investiga-
tion. Since he was disciplining two employees, he prepared two 
separate statements. He prepared these statements in Hutchi-
son™s presence. Hutchison reviewed and signed each of them. 
With regard to Lewis, the second statement reports the fol-
lowing:  On Tuesday, August 12 . . . [a
]t approximately 1:35 p.m., I 
was looking for Andy Hughes. . . . [B]reak period is from 
1:30 p.m. to 1:40 p.m., so I went into the break room. . . . 
Once I left the break room, I walk[ed] to the hydraulic press 
located in the small pole producti
on area. As I was standing in 
this area, Edgar Lewis approached me and asked me[,] ﬁHave 

you decided to sign a union card yet[?]ﬂ 
 With regard to Fontenot, th
e second statement reports the 
following:  On 8Œ12Œ97, I Lonny Hutchison was working a 10 hour 
shift. . . . At approximately 
2:45 p.m., Laura Fontenot ap-
proached me in the small pole assembly area and asked me if I 

had a chance to think about signing a union card. I responded 
by telling Laura that I did not 
think a union was necessary at 
Valmont and that I was not going 
to sign a card. At this time, 

Andy Hughes approach[ed] the area. . . . She continued by stat-
ing that she told her leadman that she was coming to small pole 
to talk to me about some scrap steel, but she really wanted to 
ask me about signing a union card. – Laura continued by stat-
ing that she wanted me to go ahead and sign a union card and 
when it came time to vote the union in, I could mark no on the 
ballot. 
 There is no evidence that A
bney questioned Hutchison re-
garding the discrepancies between the two statements, most 
notably the 3-day variation in the date regarding his conversa-
tion with Fontenot. 
At the hearing, when testifying to these same events, Hutchi-
son admitted that the conversation with Lewis took place in the 
aisle within 20 feet of the restroom, exactly where Lewis said it 
occurred. It did not take place 
in the small pole department. He 
was not performing any work at the time. Rather, he was look-
ing for an employee who had g
one on break. On direct exami-
nation he asserted th
at Lewis had twice previously spoken with 
him about signing a union card. On cross-examination he re-
vised this testimony, stating th
at Lewis and Fontenot had each 
spoken with him once previously. With regard to Fontenot, 
Hutchison placed the conversation on August 12, the same day 
Lewis spoke to him, and conti
nued to contend that Fontenot 
asked him to ﬁact like we were talking about scrapﬂ when 

Hughes approached. He also testified that, in addition to asking 
if he had signed a card, Fontenot actually asked him to sign a 
card, stating that he could s
till vote against the Union. 
I do not credit any of Hutchison™s varying accounts of his 
conversation with Fontenot. His demeanor was not impressive. His untruthful written report regarding the location of his con-

versation with Lewis and his as
cribing different dates to his 
conversation with Fontenot cause me to question the reliability 
of his recollection of events. His 
testimony that he felt harassed 
by Lewis and Fontenot, which di
rectly contradicts his written 
statement that ﬁthese occurr
ences did not bother me person-ally,ﬂ leave me with little confidence in the truth of any matter 
he addressed. I do not credit his attribution of an ulterior motive 
to Fontenot, that ﬁshe came down to Small Pole to ask me to 
sign for the Union,ﬂ using the excuse of asking about scrap 
metal. I credit Fontenot™s credible
 denial that she asked Hutchi-
son to make any misrepresentati
on. She told her leadman that 
she was going to the small pole department to see Hutchison 
about the scrap. That is what she did. After Hutchison stated 
that he would e-mail Ray, Fonte
not asked Hutchison if he had 
signed a union card. Hutchison re
plied, ﬁNo.ﬂ Fontenot said, 
ﬁGreat,ﬂ and departed. Fontenot credibly denied any further 
conversation relating to union cards or the Union, including 
suggesting that he sign a card but then vote against the Union. 
On August 19, Lewis was called to Foreman Gregg™s office 
where Gregg, Bower, and Abney were present. Bower told 

Lewis that between 1:30 and 2 p.m. on August 12 he had been 
seen leaving his workstation to solicit for the Union. Lewis 
stated that he would not do this, that he had just been written 
up. Gregg noted that the alleged offense had occurred on the 
previous Tuesday, a week earlier. Lewis stated that he did not 
remember, then again asserted 
that he knew he would not do 
such a thing. Lewis was told 
he was being placed upon indefi-
nite layoff while Respondent in
vestigated. Lewis asked why, 
noting that they could go out and ask any of the people around 
his workstation. Bower said no. 
Lewis then asked who had seen 
him soliciting. No one responded. 
On August 22, Lewis was called to the plant. This time only 
Bower and Abney were present. At the beginning of the meet-

ing, Lewis requested a witness. 
Bower refused. He read off of 
the corrective action that he wa
s holding, stating that Lewis 
had, on August 12, at approxim
ately 1:30, ﬁentered the Small 
Pole department, a working area of the plant, and begun a non-
work-related conversation with 
another employee while that 
employee was on working time.ﬂ He then asked Lewis what he 

remembered about August 12. Le
wis stated that he had gone 
over that with them on August 19. Both Bower and Abney 

stated that the report had been confirmed. Lewis asked by 
whom, and Abney repl
ied that was ﬁnot important.ﬂ Lewis 
protested that it was important to him. Abney replied that they 

had to protect the identity of the person. Lewis was handed the 
 VALMONT INDUSTRIES 317report and began reading it. When Lewis saw the reference to 
1:30, he pointed out that 1:30 wa
s breaktime. Abney stated that 
he was in a work area. Lewis stated that he did not agree with 

the action that Respondent was taking. It is undisputed that 
Lewis was never specifically advised of exactly what he was 
accused of having done or the identity of the other person in-
volved. On August 19, Fontenot was calle
d to the office of her fore-
man, Jesse Aranda. Bower and Abney were also present. Bower 
read from the corrective action that had been prepared, stating 

that Fontenot was ﬁoutside of 
her workstation and soliciting an 
employee during working hours and in a working area.ﬂ He 
then asked if she understood it. Fontenot replied, ﬁNo.ﬂ Abney 
began explaining that solicitati
on meant she could not buy or 
sell. Fontenot stated that she did not sell anything, all she did 
was ask Hutchison a question, and pointed out that this was at 2:50, not 2:45, after the horn 
for clean up had sounded. Abney 
began stating the same thing, and 
Fontenot repeated that all she 
did was ask a question and she did not understand how that was 

solicitation. Abney mentioned that Fontenot had misrepresented 
why she was going to the small pole
 department, but he gave no 
further explanation regarding th
is. The written warning states 
that Fontenot misrepresented 
both her whereabouts and inten-
tions. There is no evidence of Fontenot having received any 
prior discipline. 
2. Analysis and concluding findings 
Rules prohibiting solicitation during working time are pre-
sumptively valid. 
Our Way, 268 NLRB (1983). In the absence 
of evidence establishing justification for a greater restriction, a 
respondent may not restrict where 
solicitation occurs so long as it occurs on the employees™ own time. In this case, as in 
Cooper 
Tire & Rubber Co.
, 299 NLRB 942, 947 (1990), Respondent 
ﬁhas failed to demonstrate any 
substantial business or economic 
justification for extending its [
no-solicitation] rule . . . to non-
working areas . . . used by employees on their nonworking time 

as [on] their way to the br
eakroom, smoking area, restroom, 
water fountains, or in and out of the plant.ﬂ 
Respondent argues that it had a ﬁreasonably held good faith 
beliefﬂ that Lewis and Fontenot 
had solicited Hutchison in vio-
lation of its no-solicitation rule. The cases cited in support of 

this argument are factually dist
inguishable and inapposite. In 
GHR Energy Corp., 294 NLRB 1011, 1013Œ1014 (1989), Re-
spondent acted upon the belief in the truthfulness of one em-
ployee™s identification of two 
employees who allegedly had 
been involved in a bottle throwing incident. Unlike the instant 
case, that respondent did not 
discharge the employees on the 
basis of inconsistent statements that bore no resemblance to the 
facts. Rather, the company official who discharged the two 
employees confronted the offending employees with the spe-
cific accusation. The second case cited by Respondent, 
Lucky 
Stores, 269 NLRB 942 (1984), involved a confidential em-
ployee with access to confidential labor relations information 
that the respondent was privileged to protect. It was undisputed 
that the confidential employee 
had signed a posting for a unit 
position. Furthermore, and more 
significantly, the employees in 
these two cases were not engaged in protected activity. 
Employees who engage in union
 activities are not immune 
from nondiscriminatory discipline when they violate lawful 
plant rules unrelated to employee Section 7 rights. Respon-
dent™s assertion of a ﬁreasonably
 held good faith beliefﬂ might 
well prove persuasive in ci
rcumstances involving misconduct 
disassociated from protected ac
tivities, but solicitation on be-
half of a labor organization is an
 activity protected by Section 7 
of the Act. When an employee is disciplined for an alleged 
violation of a lawful rule while engaging in activity protected 
by Section 7 of the Act, the employer is not privileged to act 

upon a reasonable belief if, in fa
ct, the employee is innocent of 
any wrongdoing.
 Ideal Dyeing & Finishing Co.
, 300 NLRB 303, 319 (1990). As the Supreme Court stated in NLRB v. Bur-
nup & Sims
, 379 U.S. 21, 23 (1964), ﬁA protected activity ac-
quires a precarious status if innocent employees can be dis-
charged while engaging in it, even though the employer acts in 
good faith.ﬂ The burden of proof is upon the General Counsel 
to show that the employer™s honest
 belief was mistaken, that the 
alleged misconduct did not in fact occur. The Board, in 
Keco 
Industries, 306 NLRB 15, 17 (1992), repeated longstanding 
precedent that, ﬁ[w]here an employee is disciplined for having 

engaged in misconduct in the cour
se of union activity, the em-
ployer™s honest belief that the 
activity was unprotected is not a 
defense if, in fact, the misconduct did not occur.ﬂ 
Respondent had two versions of Hutchison™s report, one stat-
ing that the incident involving Lewis occurred between 1:25 
and 1:35, the other stating that it occurred at 1:30. Despite this, 
Bower told Lewis that the incident occurred between 1:30 and 
2, which includes 20 minutes of working time, from 1:40 until 
2. Bower knew that Lewis was 
on break. Despite this, Bower 
did not specify that the allege
d offense occurred shortly after 
break began; rather, he accused Lewis of leaving his work area 
to solicit for the Union. Lewis denied the accusation. He did not 
know what Bower was talking about. 
Respondent discharged Lewis fo
r engaging in solicitation af-
ter Lewis supposedly ﬁentered th
e Small Pole departmentﬂ and 
engaged in conversation with 
an employee who was on work-

ing time. Hutchison™s report that he was at the press in small 
pole was a lie. Hutchison™s admission that the short conversa-
tion with Lewis occurred in the aisle immediately adjacent to 
the restroom establishes that no violation of any rule took 
place.
6 Even assuming that the aisle between the small pole and 
large pole departments constituted a work area, the employees 
were on break. Although Hutchinson may not have considered 
himself to have been on break, there was certainly no way that 
Lewis, or anyone else, could have been aware of that fact. 
Hutchison was not working; he
 was wandering around the plant looking for a coworker who was on break. He did not inform 
Lewis that he was not on break. 
He had just left the breakroom 
and was in the aisle a few feet from the restroom door. Respon-

dent™s no-solicitation rule, as writte
n, is a valid rule. It does not 
prohibit solicitation on nonworking time, even when that solici-
tation occurs in a work area. Bower™s testimony at hearing es-
tablishes that he did not understand 
the rule since, so far as he 
was concerned, ﬁsolicitation cannot
 be in working areas.ﬂ The 
conversation between Lewis and Hutchison occurred on break-
time. Hutchison, contrary to his 
statement, was not at a press. 
He was in an aisle next to the restroom. The General Counsel 

has established that Lewis did 
not engage in the conduct for 
which Respondent disciplined him. Respondent, by discharging 

Lewis for alleged violation of 
its valid no-solicitation rule, a 
violation that did not occur, viol
ated Section 8(a)(3) of the Act. 
Fontenot did not engage in 
solicitation. She did not ask 
Hutchison to sign a union card. 
She simply asked whether he 
had signed a union card. Bower, when asked whether an em-
                                                          
 6 Respondent™s brief does not ac
knowledge Hutchison™s admission 
that the conversation occurred in the aisle next to the restroom. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318ployee would be disciplined for asking if a coworker brought 
peanut butter for lunch, answ
ered, ﬁNo.ﬂ General Manager 
Roger Caldwell admitted that he did not consider asking 
whether a person had signed a union card to constitute solicita-
tion. An employer may not rest
rict union-related conversation 
while permitting conversation 
relating to other topics. 
Opryland Hotel, 323 NLRB 723 (1997). Discipline imposed for such an 
invalid restriction constitutes a violation of the Act. Even as-
suming that cleanup time, when no production work was being 
performed, be considered working time, Fontenot™s question 
did not constitute solicitation. Thus, the conduct for which 
Fontenot was warned, solicitat
ion during working hours in a working area, did not occur. Respondent™s warning of Fontenot 
for allegedly engaging in solici
tation when, in fact, she had 
only asked a question of a fello
w employee, violated Section 
8(a)(3) of the Act. 
E. The Allegation of Surveillance 
Counsel for the General Counsel, in his brief, acknowledges 
that ﬁthe surveillance of a uni
on meeting was not established.ﬂ 
Notwithstanding the foregoing acknowledgement, the General 
Counsel has not moved to withdraw the allegation from the 
complaint. On August 20, between 4:30 and 5 p.m., the Union conducted a meeting in a conference room at a local motel. The 
record establishes, and I find, that, during this time period, 
Foreman David Wunderlich came to the office of the motel at 
the request of his stepdaughter, Cynthia Moehlman, who was 
employed as a desk clerk at the motel. Moehlman had requested 
that her stepfather pick up her credit card which he was to take 
to Radio Shack where he was to purchase a telephone that she 
had ordered. He did so. An i
nvoice from Radio Shack reflects 
that the transaction was comple
ted at 5:02 p.m. on August 20. 
The mere presence of a supervisor or management official at a 
location where union activity is 
taking place does not establish 
unlawful surveillance. ﬁ[W]here
 purely fortuitous circum-
stances bring such parties together there is no dogmatic legal 
principle by which the employer
 would be declared to have 
violated the Act.ﬂ 
Gossen Co.
, 254 NLRB 339, 353 (1981). 
Consistent with this principle, and in ag
reement with Counsel for the General Counsel, I find that the presence of Wunderlich 

at the motel at the time of the union meeting was coincidental. 
Montgomery Ward & Co.
, 189 NLRB 80, 83 (1971). The re-
cord does not establish that Respondent unlawfully engaged in 

surveillance of a union meeting. I shall, therefore, recommend 
that this allegati
on be dismissed. 
CONCLUSIONS OF 
LAW 1. By issuing warnings to Edgar Lewis and Michael Sharp 
because of their support for, and activities on behalf of, the 

Union, Respondent has engaged in
 unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(1) and (3) 

and Section 2(6) and (7) of the Act 
2. By prohibiting distribution of union literature in a non-
working area and solicitation on behalf of the Union on non-
working time in working areas and, pursuant to those prohibi-
tions, issuing warnings to Grady Niemeyer and Laura Fontenot 
and suspending and discharging 
Edgar Lewis, Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having unlawfu
lly warned employees, it 
must remove those warnings from the files of those employees. 
Pursuant to Respondent™s policies, Michael Sharp and Laura 
Fontenot were precluded from pos
ting for different jobs for a 
period of 6 months following the imposition of the written 
warnings that they received. The determination of whether this 
restriction had any adverse impact
 upon either of them shall be 
addressed at the compliance stage 
of this proceeding, and they 
shall be made whole if they were adversely affected. 
The Respondent having discrimi
natorily discharged Edgar 
Lewis, it must offer him full rein
statement to his former job or, 
if that job no longer exists, to 
a substantially equivalent posi-
tion, and make him whole for 
any loss of earnings and other 
benefits, computed on a quarterly basis from date of discharge 
to date of proper offer of reinstatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The Respondent, Valmont Industries, Inc., Brenham, Texas, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Warning or otherwise discriminating against any em-
ployee for supporting United Steelworkers of America, AFLŒ
CIO, CLC, or any other union. 
(b) Prohibiting distribution of union literature in a nonwork-
ing area and solicitation on behalf of the Union on nonworking 
time in working area and, pursuant to those prohibitions, issu-
ing warnings to employees and suspending and discharging 

employees. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Edgar 
Lewis full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-

ously enjoyed. 
(b) Make Edgar Lewis whole for any loss of earnings and 
other benefits suffered as a result of the unlawful discipline 
imposed upon him, with interest computed in the manner set 
forth in the remedy section of the decision. 
                                                          
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 VALMONT INDUSTRIES 319(c) Within 14 days from the date of this Order, remove from 
the files of Edgar Lewis, Michael Sharp, Grady Niemeyer, and 
Laura Fontenot the warnings i
ssued to them, and make whole 
Michael Sharp and Laura Fontenot if the restriction against 
their posting had any effect upon them, in the manner set forth 
in the remedy section of the decision. 
(d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge of Edgar Lewis 
and the unlawful warnings issued to Edgar Lewis, Michael 
Sharp, Grady Niemeyer, and Laura Fontenot, and within 3 days 
thereafter notify the employees in writing that this has been 
done and that the discipline will not be used against them in any way. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-

roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (f) Within 14 days after service by
 the Region, post at its fa-
cility in Brenham, Texas, copies of the attached notice marked 
ﬁAppendix.ﬂ8 Copies of the notice, on forms provided by the 
Regional Director for Region 16, 
after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since August 1, 1997. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                           
 8 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice reading ﬁPosted by order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

the National Labor Relations Board.ﬂ 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 warn or otherwise discriminate against any of 
you for supporting United Steelwor
kers of America, AFLŒCIO, 
CLC, or any other union. 
WE WILL NOT
 prohibit you from distributing union literature 
in nonworking areas of the plant and soliciting on behalf of the 

Union on nonworking time in any area of the plant, and 
WE 
WILL NOT
 warn, suspend, or discharge you for engaging in these 
activities. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer Edgar Lewis full reinstatement to his former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed, and 
WE WILL 
make him whole for any 
loss of earnings and other benefi
ts resulting from his discharge, 
less any net interim earnings, plus interest. 
WE WILL
, within 14 days from the date of the Board™s Order, 
remove the unlawful warnings issued to Edgar Lewis, Michael 
Sharp, Grady Niemeyer, and Laura Fontenot and 
WE WILL
, within 14 days from the date of the Board™s Order, remove 
from our files any reference to those unlawful warnings and the 
suspension and discharge of Edgar Lewis, and 
WE WILL
, within 3 days thereafter, notify each of them in writing that this has 
been done and that the discipline will not be used against them 
in any way. 
 VALMONT INDUSTRIES
, INC.   